

115 HR 6579 IH: Recent Grads in Start-Ups and Innovation Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6579IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Aguilar introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to provide no interest deferment eligibility for certain
			 small business concerns, and for other purposes.
	
 1.Short titleThis Act may be cited as the Recent Grads in Start-Ups and Innovation Act. 2.No interest deferment eligibility for owners of certain small businesses (a)AmendmentsSection 455(f)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)(2)) is amended—
 (1)by striking or at the end of subparagraph (C); (2)by striking the period at the end of subparagraph (D) and inserting ; or; and
 (3)by adding at the end the following:  (E)not in excess of 4 years during which the borrower is the owner of a small business concern (as defined in section 3 of the Small Business Act) that—
 (i)has at least one employee other than the owner; and (ii)has its principal place of business located in a qualified opportunity zone (as defined in section 1400Z–1 of the Internal Revenue Code of 1986)..
 (b)Effective dateThe amendments made by this section shall take effect 1 year after the date of enactment of this Act.
			3.Report
 (a)In generalNot later than 1 year after the first deferment is granted under section 455(f)(2)(E) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)(2)), as added by this Act, the Secretary of Education, in coordination with the Small Business Administration, shall submit a report to Congress on—
 (1)the number of recent college graduates who applied to receive a deferment under such section, disaggregated by—
 (A)the number of such individuals who were granted such a deferment; and (B)the number of such individuals who were not granted such a deferment;
 (2)a description of the recent college graduates who were granted such a deferment, disaggregated by— (A)the demographic information of the graduate;
 (B)the type of small business concern for which the deferment was granted; (C)the location of the small business concern;
 (D)the number of jobs created by the small business concern; and (E)any relevant information on the growth of the small business concern; and
 (3)recommendations to improve or create more awareness of such deferment program. (b)DefinitionIn this section:
 (1)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (2)Recent college graduateThe term recent college graduate means an individual who has been a graduate of an institution of higher education with an associate or baccalaureate degree for not more than 2 years.
 (3)Small business concernThe term small business concern has the meaning given under section 3 of the Small Business Act (15 U.S.C. 632). 